EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 April 2021 and 17 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a support structure for an interactive device, the support structure comprising, inter alia, one or more support members coupled between the fixed frame portion and the suspended frame portion, wherein the direction of motion is defined by the one or more support members, and the one or more support members provide a restoring force that causes the suspended frame portion to undergo harmonic oscillation in the direction of motion in response to the force applied by the actuator. 
Claims 2-13 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 14 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method of manufacturing a support structure for an interactive device, the method comprising, inter alia, selecting a number of the one or more support members to be included in the support structure and a depth of the one or more support members, the depth extending in a direction approximately parallel to the direction of motion, and determining a length of the one or more support members and a height of the one or more support members based on the specification parameters, operational parameters, the number of the one or more support members, and the depth of the one or more support members. 
Claims 15-19 depend directly or indirectly on claim 14 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 20 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a haptic enabled system comprising, inter alia, one or more support members coupled between the suspended frame portion and the fixed frame portion, wherein: the direction of motion is defined by the one or more support members, and the one or more support members provide a restoring force that causes the suspended frame portion to undergo harmonic oscillation in the direction of motion in response to the force applied by the actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Biggs (U.S. Pre-Grant Publication No. 20120206248) discloses flexure assemblies and fixtures for haptic feedback.
Olien et al. (U.S. Pre-Grant Publication No. 20140028573) discloses touch screens and touch surfaces which provide haptic feedback to the user.  The touch screens are mounted on the frames including suspension elements with integrated piezo material for providing haptic effects to the touch screens.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





18 June 2022
/EMILY P PHAM/            Primary Examiner, Art Unit 2837